Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
Status of Claims
2.	Claims 2 and 5 are currently under examination wherein both claims have been amended in applicant’s amendment filed on December 13, 2021. Claims 3 and 4 have been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR (20130128731 A).
2O3 and MgO+Al2O3+C which would meet the forsterite layer as claimed on the surface of an electrical steel sheet, a groove on the membrane in a direction perpendicular to a rolling direction formed by a laser irradiation; and a spread of spatters from scattering a melt during the laser irradiation in the rolling direction on both sides of the groove on an upper portion of a forsterite calcination layer calcinated by the heat generated during the groove formation and the spatters from scattering the melt during the laser irradiation and having a width of about up to 2 times the width of the groove wherein the width of the spread of spatters would satisfy the claimed width of the forsterite calcination layer; the depth of the groove is 5-30 µm and the thickness of the electrical sheet is 0.27 mm, indicating the depth is about 1.85-11.00% of the thickness and the spatters are formed to about 5 µm or less from a top surface of the forsterite calcination layer; and the groove is formed at an angle of about 90o in a linear shape (abstract, Fig. 6, paragraphs [0010], [0011] and [0073]-[0075]). The feature as claimed in claim 5 is a process limitation in product claims. Even though claim 5 is limited by and defined by the process, determination of patentability is based on the product itself. KR (‘731 A) discloses grain-oriented electrical steel sheet, which reasonably appears to be identical to the claimed product in the product claims. A rejection based on section 102 of the statute is eminently fair and acceptable. See MPEP 2113. Furthermore, KR (‘731 A) does disclose that the spatters are removed (paragraph [0057]). The ranges of the width of the forsterite calcination layer, the height of the spatters and the groove angle disclosed or suggested by KR (‘731 A) overlap the claimed ranges respectively. A prima 
Response to Arguments
4.	The applicant’s arguments filed on December 13, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that KR (‘731 A) does not disclose the forsterite layer (Mg2SiO4) as claimed. In response, the examiner notes that there is no limitation of the composition of the forsterite recited in the instant claim at all. Furthermore, both MgO based and Mg2SiO4 based forsterites are widely used. The process to form the forsterite layer is beyond the scope of the instant product claims.
Second, the applicant argues that KR (‘731 A) does not teach an area% of spatters, a forsterite calcination layer and the heights of spatters as claimed. In response, see the rejections of these features above.
Third, the applicant argues that KR (‘731 A) does not teach that the forsterite calcination layer does not react with the spatters or readily removed. In response, the examiner notes that there is no such limitation recited in the instant claims.

Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733